



Exhibit 10.21


SECOND AMENDMENT TO FIFTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT
This SECOND AMENDMENT TO FIFTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this
“Second Amendment to Fifth Amendment and Waiver”) is entered into as of June 30,
2017, by and among Lower Lakes Towing Ltd. (“Lower Lakes”), Lower Lakes
Transportation Company (“LLTC”), Grand River Navigation Company, Inc. (“Grand
River”), Black Creek Shipping Company (“Black Creek”, together with Lower Lakes,
LLTC and Grand River, the “Borrowers”), Rand LL Holdings Corp. (“Parent”), Rand
Logistics, Inc. (“Rand”), Rand Finance Corp. (“Rand Finance”), Lower Lakes Ship
Repair Company Ltd. (“LL Ship Repair”, together with Parent, Rand and Rand
Finance, the “Guarantors”; and the Guarantors, together with the Borrowers, the
“Credit Parties”), Lightship Capital LLC, as the lender under the Credit
Agreement referred to below (the “Lender”), and Guggenheim Corporate Funding
LLC, as Agent (as defined below). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Credit Agreement, and if not defined therein, in the Fifth Amendment and Waiver
(as hereinafter defined).
RECITALS
WHEREAS, reference is made to (i) that certain Term Loan Credit Agreement, dated
as of March 11, 2014 (as amended, restated, supplemented or otherwise modified
from time to time prior to the Effective Date referred to below, the “Credit
Agreement”), by and among Rand, Parent, the Borrowers, the Lender and Guggenheim
Corporate Funding LLC, as agent (in such capacity, the “Agent”), (ii) that
certain Fifth Amendment and Waiver to Credit Agreement, dated as of May 31, 2017
(as amended by the First Amendment to the Fifth Amendment and Waiver to Credit
Agreement, dated as of June 14, 2017, the “Fifth Amendment and Waiver”), by and
among the Credit Parties, the Lender and the Agent, and (iii) that certain
Credit Agreement, dated as of March 27, 2015 (as amended, restated, supplemented
or otherwise modified from time to time prior to the Effective Date, the “First
Lien Credit Agreement”), by and among the Borrowers, certain other credit
parties from time to time thereto, the lenders from time to time party thereto
and the First Lien Agent;
WHEREAS, upon the Borrowers’ request, the Lender has agreed, subject to the
terms and conditions set forth herein, to amend the Fifth Amendment and Waiver
as provided herein;
NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1Amendments. Upon the occurrence of the Effective Date (as defined
below), the amendments set forth in clauses (a) through (c) of this Section 1
shall be effective with retroactive effect to June 30, 2017.


(a)The second, third and fourth Recitals of the Fifth Amendment and Waiver are
hereby deleted and the following Recitals are substituted in lieu thereof:


“WHEREAS, the Fourth Amendment and Waiver to the Credit Agreement (the “Fourth
Amendment”) accelerated the date by which the Credit Parties are required to
deliver audited Financial Statements certified without qualification by an
independent accounting firm of national standing for the Fiscal Year ending
March 31, 2017 (the “Required Audit”) to May 31, 2017;
WHEREAS, the Credit Parties failed to timely deliver the Required Audit by May
31, 2017, and, when delivered, the Required Audit may not be certified without
qualification by an independent accounting firm of national standing;
WHEREAS, the Credit Parties violated the Maximum Senior Funded Debt to EBITDA
Ratio set forth in clause (b) of Annex G to the Credit Agreement and the Maximum
Total Funded Debt to EBITDA Ratio set forth in clause (c) of Annex G to the
Credit Agreement, in each case, as of the last day of the Fiscal Quarter ended
March 31, 2017;
WHEREAS, the Credit Parties failed to timely deliver for the months of April
2017 and May 2017 the monthly financial statements required pursuant to clause
(a) of Annex E to the Credit Agreement and such failure has remained or will
remain unremedied for three (3) Business Days or more;
WHEREAS, the Credit Parties intend to file with the U.S. Securities and Exchange
Commission on July 5, 2017 their annual report on Form 10-K, which will classify
the Obligations evidenced by the Credit Agreement as short term debt;


1

--------------------------------------------------------------------------------





WHEREAS, Section 8.1(b) of the Credit Agreement provides that it shall be an
Event of Default if the Credit Parties shall (A) fail to deliver the Required
Audit on or before May 31, 2017, (B) violate the Maximum Senior Funded Debt to
EBITDA Ratio covenant set forth in clause (b) of Annex G to the Credit Agreement
for the Fiscal Quarter ended March 31, 2017 and/or (C) violate the Maximum Total
Funded Debt to EBITDA Ratio covenant set forth in clause (c) of Annex G to the
Credit Agreement for the Fiscal Quarter ended March 31, 2017 (collectively, the
“Section 8.1(b) Defaults”);
WHEREAS, Section 8.1(c) of the Credit Agreement provides that it shall be an
Event of Default if the Credit Parties shall fail to deliver for the months of
April 2017 and May 2017 the monthly financial statements required pursuant to
clause (a) of Annex E to the Credit Agreement and such failure remains
unremedied for three (3) Business Days or more (collectively, the “Section
8.1(c) Defaults”);
WHEREAS, Section 8.1(g) of the Credit Agreement provides that it shall be an
Event of Default if the Obligations evidenced by the Loan Documents or the First
Lien Obligations evidenced by the First Lien Loan Documents at any time after
the Fourth Amendment Effective Date cease to be classified as long term debt,
whether in any Credit Party’s audited financial statements or otherwise (the
“Section 8.1(g) Default”, and together with the Section 8.1(b) Defaults and the
Section 8.1(c) Defaults, individually and collectively, the “Specified
Default”);”
(b)The defined term “Waiver Period” set forth in Section 2(c) of the Fifth
Amendment and Waiver is hereby amended by replacing the date “June 30, 2017”
appearing therein with the date “July 14, 2017” in lieu thereof.


(c)Section 3(f) of the Fifth Amendment and Waiver is hereby amended by replacing
the date “June 30, 2017” appearing therein with the date “July 28, 2017” in lieu
thereof.


Section 2Representations, Warranties and Covenants. Each of the Credit Parties
hereby represents and warrants to, and agrees with, Agent and the Lender as
follows:


(a)Each Credit Party is in good standing in its jurisdiction of incorporation or
formation and is duly qualified in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect, and has all requisite power and
authority to execute and deliver this Second Amendment to Fifth Amendment and
Waiver and to perform this Second Amendment to Fifth Amendment and Waiver and
the Credit Agreement (as modified by the Fifth Amendment and Waiver (as amended
hereby)).


(b)The execution and delivery of this Second Amendment to Fifth Amendment and
Waiver and the performance of this Second Amendment to Fifth Amendment and
Waiver and the Credit Agreement (as modified by the Fifth Amendment and Waiver
(as amended hereby)) (i) have been duly authorized by all requisite action of
the Credit Parties and (ii) will not (A) contravene the terms of any Credit
Party’s charter, by­laws or other organizational documents, (B) violate any
provision of applicable law, (C) conflict with or result in any material breach
or contravention of, or the creation of any Lien (other than any Permitted
Encumbrance) under, any document evidencing any material Contractual Obligation
to which any Credit Party is a party or any order, injunction, writ or decree of
any governmental authority to which any Credit Party or its property is subject,
or (D) require any approval of any holder of Equity Interests of a Credit Party
or any approval or consent of any Person under any Material Contract of any
Credit Party, other than consents or approvals that have been obtained and that
are still in force and effect. This Second Amendment to Fifth Amendment and
Waiver has been duly executed and delivered by each Credit Party party hereto.


(c)No registration with, consent, or approval of, or notice to, or other action
with or by, any Governmental Authority is required in connection with the
execution and delivery by it of this Second Amendment to Fifth Amendment and
Waiver and the performance by it of this Second Amendment to Fifth Amendment and
Waiver and the Credit Agreement (as modified by the Fifth Amendment and Waiver
(as amended hereby)) or the documents and instruments executed in connection
herewith, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect.
(d)Each of the Credit Parties represents and warrants that the execution and
delivery by each of the Credit Parties of this Second Amendment to Fifth
Amendment and Waiver and the performance by each of the Credit Parties of this
Second Amendment to Fifth Amendment and Waiver and the Credit Agreement (as
modified by the Fifth Amendment and Waiver (as amended hereby)) and the
documents and instruments delivered in connection therewith have been duly
authorized by all necessary corporate action and that this Second Amendment to
Fifth Amendment and Waiver and the Credit Agreement (as modified by the Fifth
Amendment and Waiver (as amended hereby)) is a legal, valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except


2

--------------------------------------------------------------------------------





as the enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).


(e)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, Agent, or the Lender.


(f)No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Second Amendment to Fifth Amendment and Waiver and
after giving effect thereto, and no condition exists which constitutes a Default
or an Event of Default.


(g)Each of the Credit Parties hereby certifies that each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents
(as amended through the date hereof) is true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof as if made on the
date hereof, notwithstanding the reference to Closing Date in such
representations and warranties, except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date.


(h)This Second Amendment to Fifth Amendment and Waiver has been entered into
without force or duress, of the free will of each Credit Party, and the decision
of each Credit Party to enter into this Second Amendment to Fifth Amendment and
Waiver is a fully informed decision and such Credit Party is aware of all legal
and other ramifications of each decision.


(i)Each Credit Party has read and understands this Second Amendment to Fifth
Amendment and Waiver, has consulted with and been represented by independent
legal counsel of its own choosing in negotiations for and the preparation of
this Second Amendment to Fifth Amendment and Waiver, has read this Second
Amendment to Fifth Amendment and Waiver in full and final form, and has been
advised by its counsel of its rights and obligations hereunder.


(j)The security interests granted pursuant to the Collateral Documents in the
Collateral continue to be valid, binding, and enforceable security interests
which secure the Obligations and the Liens created by the Collateral Documents
in the Collateral constitute fully perfected Liens in favor of the Agent
(subject only to the Liens permitted under the Credit Agreement).


(k)The Credit Parties shall deliver to Agent and the Lenders, on or prior to
July 10, 2017, the monthly financial statements for the months of April 2017 and
May 2017 required pursuant to clause (a) of Annex E to the Credit Agreement, and
the failure of the Credit Parties to timely deliver such financial statements
shall result in an immediate Event of Default.


Section 3Ratification of Liabilities, etc.. Each Credit Party hereby (a)
acknowledges and reaffirms its obligations owing to Agent and the Lender under
each Loan Document to which it is a party, and (b) agrees that each of the Loan
Documents to which it is a party is and shall remain in full force and effect.
Each Credit Party hereby (i) further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with any of the Loan Documents to Agent, on behalf
and for the benefit of the Lender, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and (ii)
acknowledges that all of such Liens and security interests, and all Collateral
heretofore pledged as security for such obligations, continue to be and remain
collateral for such obligations from and after the date hereof (including,
without limitation, from after giving effect to this Second Amendment to Fifth
Amendment and Waiver).


Section 4Effect on Loan Documents. (a)  The Credit Agreement and each of the
other Loan Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects. The execution and delivery of this Second Amendment to Fifth Amendment
and Waiver and the performance of this Second Amendment to Fifth Amendment and
Waiver and the Credit Agreement (as modified by the Fifth Amendment and Waiver
(as amended hereby)) shall not operate, except as expressly set forth herein, as
a modification or waiver of any right, power, or remedy of Agent or the Lender
under the Credit Agreement or any other Loan Document. The waivers set forth in
the Fifth Amendment and Waiver (as amended hereby) are limited to the specifics
thereof (including facts or occurrences on which the


3

--------------------------------------------------------------------------------





same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall neither excuse any future
non­compliance with the Loan Documents nor operate as a waiver of any Default or
Event of Default (other than the Specified Default), shall not operate as a
consent to any further waiver, consent or amendment or other matter under the
Loan Documents, and shall not be construed as an indication that any future
waiver or amendment of covenants or any other provision of the Credit Agreement
or any other Loan Document will be agreed to, it being understood that the
granting or denying of any waiver or amendment which may hereafter be requested
by the Credit Parties remains in the sole and absolute discretion of Agent and
Lenders. To the extent that any terms or provisions of the Fifth Amendment and
Waiver (as amended hereby) conflict with those of the Credit Agreement or the
other Loan Documents, the terms and provisions of the Fifth Amendment and Waiver
(as amended hereby) shall control.


(b)Upon and after the effectiveness of this Second Amendment to Fifth Amendment
and Waiver, (x) each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “therein”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified by the Fifth Amendment and Waiver (as amended hereby) and (y) each
reference in the Credit Agreement to “the Fifth Amendment and Waiver”,
“thereunder”, “therein”, “thereof” or words of like import referring to the
Fifth Amendment and Waiver, and each reference in the other Loan Documents to
“the Fifth Amendment and Waiver”, “thereunder”, “therein”, “thereof” or words of
like import referring to the Fifth Amendment and Waiver, shall mean and be a
reference to the Fifth Amendment and Waiver as modified hereby.


(c)To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to the Fifth Amendment and Waiver
(as modified hereby), such terms and conditions are hereby deemed modified or
amended accordingly to reflect the terms and conditions of the Credit Agreement
as modified by the Fifth Amendment and Waiver (as amended hereby).


(d)This Second Amendment to Fifth Amendment and Waiver is a “Loan Document” for
purposes of the Credit Agreement and the other Loan Documents.


(e)Any reference in this Second Amendment to Fifth Amendment and Waiver to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).


Section 5Release.


(a)Effective on the Effective Date, each Credit Party, for itself and on behalf
of its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges Agent and the Lender,
each of their respective Affiliates, and each of their respective successors in
title, past, present and future officers, directors, employees, limited
partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lenders would be liable if such persons or
entities were found to be liable to such Credit Party (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Credit Party ever had, now
has, or might hereafter have against any such Releasee which relates, directly
or indirectly to the Credit Agreement, any other Loan Document, or to any acts
or omissions of any such Releasee with respect to the Credit Agreement or any
other Loan Document, or to the lender­borrower relationship evidenced by the
Loan Documents, except for the duties and obligations set forth in the Fifth
Amendment and Waiver (as amended hereby). As to each and every Claim released
hereunder, each Credit Party hereby represents that it has received the advice
of legal counsel with regard to the releases contained herein, and having been
so advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


4

--------------------------------------------------------------------------------





(b)As to each and every Claim released hereunder, each Credit Party also waives
the benefit of each other similar provision of applicable federal, provincial,
or state law (including without limitation the laws of the state of New York),
if any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.


(c)Each Credit Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Credit
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.


(d)Each Credit Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to the above release. Each Credit Party further agrees that it
shall not dispute the validity or enforceability of the Credit Agreement or any
of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Agent’s Lien on any item of
Collateral under the Credit Agreement or the other Loan Documents. If any Credit
Party, or any of their respective successors, assigns, or officers, directors,
employees, agents or attorneys, or any Person acting for or on behalf of, or
claiming through it violate the foregoing covenant, such Person, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation.


Section 6Construction. This Second Amendment to Fifth Amendment and Waiver and
all other agreements and documents executed and/or delivered in connection
herewith have been prepared through the joint efforts of all of the parties
hereto. Neither the provisions of this Second Amendment to Fifth Amendment and
Waiver or any such other agreements and documents nor any alleged ambiguity
therein shall be interpreted or resolved against any party on the ground that
such party or its counsel drafted this Second Amendment to Fifth Amendment and
Waiver or such other agreements and documents, or based on any other rule of
strict construction. Each of the parties hereto represents and declares that
such party has carefully read this Second Amendment to Fifth Amendment and
Waiver and all other agreements and documents executed in connection therewith,
and that such party knows the contents thereof and signs the same freely and
voluntarily. The parties hereto acknowledge that they have been represented by
legal counsel of their own choosing in negotiations for and preparation of this
Second Amendment to Fifth Amendment and Waiver and all other agreements and
documents executed in connection herewith and that each of them has read the
same and had their contents fully explained by such counsel and is fully aware
of their contents and legal effect.


Section 7Counterparts.     This Second Amendment to Fifth Amendment and Waiver
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Waiver. Delivery of an executed counterpart of
this Second Amendment to Fifth Amendment and Waiver by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Second Amendment to Fifth Amendment and
Waiver. Any party delivering an executed counterpart of this Second Amendment to
Fifth Amendment and Waiver by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this Second
Amendment to Fifth Amendment and Waiver, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Second Amendment to Fifth Amendment and Waiver.


Section 8Severability. In case any provision in this Second Amendment to Fifth
Amendment and Waiver shall be invalid, illegal or unenforceable, such provision
shall be severable from the remainder of this Second Amendment to Fifth
Amendment and Waiver and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


Section 9Further Assurances. The Borrowers and each other Credit Party agrees
to, and to cause any other Credit Party to, take all further actions and execute
all further documents as the Agent may (or at the direction of the Lender,
shall) from time to time reasonably request to carry out the transactions
contemplated by this Second Amendment to Fifth Amendment and Waiver and all
other agreements executed and delivered in connection herewith.


Section 10Section Headings. The headings and underscoring of articles, sections
and clauses have been included herein for convenience only and shall not be
considered in interpreting this Second Amendment to Fifth Amendment and Waiver.




5

--------------------------------------------------------------------------------





Section 11Notices. All notices, requests, and demands to or upon the respective
parties hereto shall be given in accordance with the Credit Agreement.


Section 12Governing Law. This Second Amendment to Fifth Amendment and Waiver
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.


Section 13Effectiveness. This Second Amendment to Fifth Amendment and Waiver
shall become effective at the time (the “Effective Date”) that all of the
following conditions precedent have been satisfied as determined by the Lender
in its sole discretion:


(a)Agreement. The Agent and the Lender shall have received duly executed
signature pages for this Second Amendment to Fifth Amendment and Waiver signed
by the Borrowers, each other Credit Party, the Agent and the Lender.


(b)First Lien Credit Agreement Waiver. Agent and the Lender shall have received
an amendment to that certain Amendment No. 4 and Waiver to Credit Agreement,
dated as of June 30, 2017, in form and substance satisfactory to the Lender,
duly executed and delivered by the parties thereto, which shall be in full force
and effect.


(c)Accuracy of Representations. After giving effect to this Second Amendment to
Fifth Amendment and Waiver, the representations and warranties contained herein,
in the Credit Agreement and in the other Loan Documents, in each case shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall continue to be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date).


(d)No Contravention. No injunction, writ, restraining order, or other order of
any nature prohibiting, directly or indirectly, the consummation of the
transactions contemplated herein shall have been issued and remain in force by
any Governmental Authority against any Credit Party, the Agent or the Lender.


(e)No Default or Event of Default. After giving effect to this Second Amendment
to Fifth Amendment and Waiver, no Default or Event of Default shall have
occurred and be continuing as of the Effective Date.


(f)Fee. On the Effective Date, the Borrowers shall pay-in-kind by charging the
Loan Account, for the benefit of the Lender, a waiver fee in an amount equal to
1.0% of the outstanding principal amount of the Loans as of the date hereof,
which fee shall be earned in full as of the Effective Date (and shall not be
subject to refund, rebate or proration for any reason whatsoever) and shall be
added to the principal balance of the Loans as of the Effective Date.


Section 14Successors and Assign. This Second Amendment to Fifth Amendment and
Waiver (i) shall be binding upon the Credit Parties, the Agent and the Lender
and upon their respective nominees, successors and assigns, and (ii) shall inure
to the benefit of the Credit Parties, the Agent and the Lender.


Section 15Amendments. No provision of this Second Amendment to Fifth Amendment
and Waiver may be amended, modified, waiver or supplemented, except by written
agreement between Borrowers, each other Credit Party and the Lender.


Section 16SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THIS SECOND
AMENDMENT TO FIFTH AMENDMENT AND WAIVER SHALL BE SUBJECT TO THE PROVISIONS
REGARDING JURISDICTION AND WAIVER OF JURY TRIAL SET FORTH IN SECTIONS 11.9 AND
11.19 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.


Section 17Time of Essence. Time is of the essence of this Second Amendment to
Fifth Amendment and Waiver.


[Signature pages to follow]








6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Second Amendment to Fifth Amendment and Waiver has been
executed by the parties hereto as of the date first written above.
LOWER LAKES TOWING LTD., as a Borrower
By:    __/s/ Mark S. Hiltwein__________
Name: Mark S. Hiltwein
Title: CFO




LOWER LAKES TRANSPORTATION COMPANY, as a Borrower


By:    __/s/ Mark S. Hiltwein__________
Name: Mark S. Hiltwein
Title: CFO




GRAND RIVER NAVIGATION COMPANY, INC., as a Borrower


By:    __/s/ Mark S. Hiltwein__________
Name: Mark S. Hiltwein
Title: CFO




BLACK CREEK SHIPPING COMPANY, INC., as a Borrower


By:    __/s/ Mark S. Hiltwein__________
Name: Mark S. Hiltwein
Title: CFO




RAND LOGISTICS, INC., as a Guarantor


By:    __/s/ Mark S. Hiltwein__________
Name: Mark S. Hiltwein
Title: CFO




RAND LL HOLDINGS CORP., as a Guarantor


By:    __/s/ Mark S. Hiltwein__________
Name: Mark S. Hiltwein
Title: CFO




RAND FINANCE CORP., as a Guarantor


By:    __/s/ Mark S. Hiltwein__________
Name: Mark S. Hiltwein
Title: CFO




LOWER LAKES SHIP REPAIR COMPANY LTD., as a Guarantor


By:    __/s/ Mark S. Hiltwein__________
Name: Mark S. Hiltwein
Title: CFO
Signature Page to Second Amendment to Fifth Amendment and Waiver to Rand Credit
Agreement


7

--------------------------------------------------------------------------------





LIGHTSHIP CAPITAL LLC, as Lender
By:    __/s/ Jason Perri______________
Name: Jason Perri
Title: President




























































Signature Page to Second Amendment to Fifth Amendment and Waiver to Rand Credit
Agreement


8

--------------------------------------------------------------------------------





GUGGENHEIM CORPORATE FUNDING LLC, as Agent
By:    ___/s/ Kevin M. Robinson____________
Name: Kevin M. Robinson
Title: Attorney-in-Fact




























































Signature Page to Second Amendment to Fifth Amendment and Waiver to Rand Credit
Agreement


9